Citation Nr: 0947852	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  03-27 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for arthritis of the feet.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to 
August 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In August 2005, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is now part of the record.

This matter was before the Board in December 2005 and May 
2008 and was then remanded for further development.

In October 2009, the Board received material from the 
Veteran.  This material consisted of a statement dated in 
October 2009 by the Veteran, as well as recent VA treatment 
records and copies of prior Board decisions that the Veteran 
claimed were favorable to him.  

The RO has not reviewed this evidence or issued a 
supplemental statement of the case and no waiver was 
received.  The Board finds, however, that the evidence is 
redundant of evidence previously of record and already 
considered by the RO, as the Veteran submitted similar 
records, prior Board decisions and arguments in July 2008.  
The August 2009 VA treatment records do not show any 
significant foot findings and are duplicative of all the 
treatment records already of record.  In fact, the examiner 
who examined them stated that the Veteran's x-rays looked 
fine.  In addition, the arguments contained in the Veteran's 
statement are identical to those advanced previously, that 
the Veteran injured or aggravated his feet in service and has 
struggled with the pain ever since.  The Board finds no 
prejudice will result by the failure to remand the issue on 
appeal back to the RO solely for consideration of this 
evidence.


FINDINGS OF FACT

1.  The record evidence establishes that the Veteran engaged 
in combat.

2.  The medical evidence does not establish that the Veteran 
developed arthritis of the feet during his period of active 
service, that this condition was manifested within one year 
following his separation from service, that is it is 
otherwise related to service or that this condition is 
etiologically related to the nonservice-connected flat feet 
(or pes planus).


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for arthritis of the feet are not met.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service 
connection for arthritis of the feet.  Specifically, one of 
his contentions is that this arthritic condition is 
associated with his flat feet.  The Board observes that the 
Veteran previously filed a service connection claim for flat 
feet, which was denied in a July 2001 rating decision from 
the RO.  That decision became final, and the claim has not 
been reopened.  Thus, the issue concerning service connection 
for flat feet is not a part of the current appeal, and 
service connection is not effect for this condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, for certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  38 C.F.R. § 3.307, 
3.309(a).

Pertinent regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the case of any Veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d); see 38 U.S.C.A. 
§ 1154(b).  However, these provisions deal with the question 
of whether a particular disease or injury occurred in 
service; that is, what happened then, and not the question of 
either current disability or nexus to service, for both of 
which competent medical evidence is generally required.  In 
other words, these provisions do not presumptively establish 
service connection for a combat Veteran; rather, they relax 
the evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1990).

In the instant case, the Veteran's DD Form 214 discloses that 
he has been awarded the Combat Infantry Badge (CIB), which 
establishes that the Veteran engaged in combat.  As such, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.

The evidence of record indicates that on the November 1968 
entrance examination, the Veteran was noted to have had first 
degree pes planus.  Service treatment records do not reflect 
complaints of or treatment for arthritis of the feet or any 
other foot condition.  On August 1970 separation examination, 
the Veteran was noted to have had a normal clinical 
evaluation of the feet and lower extremities, and no 
arthritis of the feet or any other foot condition was noted.

The first indications of any foot problems in the post-
service medical records are private medical records dated in 
December 1985, which indicate that the Veteran presented for 
follow-up of joint pain in his hands, but, at the time, 
described developing pain in both feet.  It was noted that 
there was no history of any joint swelling, and no prior 
history of arthritic changes.  On examination, it was noted 
that extremities revealed full range of motion, and that the 
Veteran was tender on the dorsum of the right foot and along 
the metatarsal heads.  

A January 1999 private medical note indicates that the 
Veteran suffered a left foot injury in January 1999, and that 
the Veteran was diagnosed as having a fracture.  A January 
1999 letter from the Veteran's private physician indicates 
that the Veteran injured his foot when he stepped on a board 
and slipped, that x-rays showed evidence of a fracture of the 
shaft of the fifth metatarsal, and that the Veteran denied 
any history of pain prior to the injury.

A January 1999 VA note indicates that the Veteran complained 
of pain in the right upper leg and foot going on for one to 
two years, but that the pain had been constant and burning 
for the past three months.

June to September 1999 VA treatment records indicate that the 
Veteran complained of pain in feet, and that the Veteran had 
fractured his left 5th metatarsal in January 1999.  The 
Veteran was diagnosed as having bilateral pes planus, and 
rear foot valgus, left.  June 1999 x-rays were noted to show 
a healing fracture of the left fifth metatarsal base.  On 
December 1999 VA medical note, the Veteran was diagnosed as 
having plantar fasciitis.

May 2000 private medical records indicate that the Veteran 
continued to have foot pain.  The Veteran noted that he had 
pes planus, and that this might be causing some difficulties.  

In a written statement to VA, dated in January 2002, the 
Veteran indicated that his arthritis of his feet was 
associated with flat feet, and that he was born with flat 
feet.

VA treatment notes beginning July 2003 indicate treatment for 
diabetic neuropathy of the feet.  A May 2005 VA treatment 
note shows the Veteran complained of left foot pain of 
gradual onset for two to three months.  

At his August 2005 Board hearing, the Veteran testified that 
he first had problems with he feet because he had to carry 
heavy backpacks and wear military boots while marching and on 
rough terrain when in service.

June 2006 VA treatment records show the Veteran complained of 
pain in the lateral right foot and in the left plantar 
fascia.  Assessment was peritoneal tendonitis of the right 
foot and plantar fasciitis of the left foot.  

The Veteran was afforded a VA examination in July 2006.  He 
was then diagnosed as having bilateral pes planus, and 
degenerative joint disease, ankles bilateral, without 
significant pathology.  X-rays revealed minimal degenerative 
change of the first metatarsophalangeal joint and 
degenerative change of the first interphalangeal joint of the 
right foot, without evidence for erosive arthroplasty, as 
well as prominent hallux valgus deformity and bunion 
deformity with degenerative change at the first 
metatarsophalangeal joint, with no erosive arthroplasty seen 
on that side.  

The Veteran submitted lay statements from his wife and co-
worker dated in September 2006.  The letter from his wife 
indicates that the Veteran had been complaining about pain in 
his feet since he was in service, and that, with every year 
that went by, his pain got worse.  The letter from the 
Veteran's co-worker indicates that the Veteran had been 
complaining about his feet being in pain while working.

May 2008 VA x-ray reports showed skeletally intact right and 
left feet with no evidence for tarsal coalition.  Right foot 
showed developmental ankylosis of the fifth DIP joint.  Left 
foot showed mild plantar and posterior enthesopathic spurring 
of the calcaneus.  

The July 2006 examiner again reviewed his previous 
examination report and the entire claims file and current 
medical records and provided an addendum in July 2008.  He 
noted that the Veteran's service treatment records did not 
refer to any problems with his feet.  The examiner also 
observed that here were no complaints in the record regarding 
his feet until after he fractured a fifth metatarsal and this 
was not on active duty.  The examiner indicated that the only 
actual arthritis in the Veteran's feet is some changes in the 
calcaneus, namely the spurring, and the ankylosing of the 
fifth DIP joint on the right.  He stated that he did not feel 
that there were significant degenerative changes of the 
Veteran's feet to say he had significant arthritis of the 
feet.  In addition, the examiner opined that he did not feel 
that marching 40 years ago is an explanation for any 
complaints the Veteran currently has and that if anything, 
the injury in 1999 would be more a contributor to the 
Veteran's current complaints.  The examiner opined that he 
did not feel there was any relation between any of the 
changes found at this time in the Veteran's feet and his 
service experience.  In addition, he did not feel that there 
was any aggravation in service of the Veteran's current 
complaints.  The examiner opined that there was less than a 
50-50 chance of the Veteran's current complaints being 
related to service or aggravated by service.  

After reviewing the record, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for arthritis of the feet.  Here, the 
Board notes the Veteran's testimony that he first had 
problems with his feet in service because he had to carry 
heavy backpacks and wear military boots on rough terrain.  
The Board also notes that the Veteran had combat service.  
Thus, the Board accepts as satisfactory lay evidence his 
statements that he did have such problems with his feet in 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Notably, however, on the August 1970 separation examination, 
the Veteran was noted to have had a normal clinical 
evaluation of the feet and lower extremities, and no 
arthritis of the feet or any other foot condition was noted.  
The first indications of any foot problems in the post-
service medical record are private medical records dated in 
December 1985, which indicate that the Veteran described 
developing pain in both feet and that there was no history of 
any joint swelling or arthritic changes.  Although the 
Veteran may have had foot trouble in service, the record 
evidence does not reflect either a chronic foot condition 
(aside from pes planus noted on entry into service and not 
before the Board currently), including arthritis, at the time 
of his separation from service or any showing of continuity 
of symptomatology after service.  Also, the July 2006 VA 
examiner opined that, although the Veteran had very minimal 
arthritis of the feet, his current complaints were not 
related to his military service.  Rather, the examiner felt 
that the post-service injury in 1999 was a more significant 
contributing factor.  Further, the record does not contain a 
competent medical opinion relating the Veteran's arthritis of 
the feet to any incident or event that occurred during his 
period of service.

The Board observes the September 2006 letter from the 
Veteran's wife, indicating that the Veteran had been 
complaining about pain in his feet since he was in service, 
and that, with every year that went by, his pain got worse.  
However, to the extent that the statement can be regarded as 
indicating that the Veteran complained of foot pain from his 
period of service, the statement is not consistent with 
evidence contained in the medical record, including the 
normal August 1970 separation examination and the December 
1985 private treatment notes indicating no history of any 
joint swelling or arthritic changes.  While the Veteran's 
wife is competent to observe the Veteran's complaints and 
functional problems with his feet, she is not competent to 
determine that the Veteran had arthritis in his feet from his 
period of service; as such determination is an opinion that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not applicable.

Lastly, the Veteran has also maintained that his arthritis of 
the feet is the result of his flat feet.  However, as noted 
above, service connection is not in effect for flat feet (or 
pes planus).  Therefore, as the underlying disorder is not 
service-connected, the Veteran's claim for secondary service 
connection on this basis is without legal merit and must be 
denied due to a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 420 (1994).

Accordingly, service connection for arthritis of the feet is 
not warranted.  The appeal is denied.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
arthritis of the feet to an undiagnosed illness by a letter 
in August 2002, before the adverse rating decision that is 
the subject of this appeal.  An April 2006 letter provided 
the Veteran with the specific notice required by Dingess, 
supra.  A subsequent re-adjudication followed in August 2007.  
The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  Private treatment records are contained in 
the claims file.  The Veteran was given a VA examination with 
medical opinion, in connection with the claim.  The Veteran 
testified before the undersigned.  Statements of the Veteran, 
his wife, co-worker and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  Neither the Veteran nor his representative 
has indicated that there are any available additional 
pertinent records to support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for arthritis of the feet is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


